Case:20-01947-jwo Doc #:343 Filed: 09/29/2020 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

 

In re: ;
Chapter 11
BARFLY VENTURES, LLC, et al,’ Case No. 20-01947-jwb
. Hon. James W. Boyd
Debtors.
/ Joint Administration
CERTIFICATE OF SERVICE

The undersigned certifies that on September 29, 2020, a copy of the documents listed below
were served by CM/ECF and on the attached service list by first class mail, postage prepaid:

Debtors’ Fifth Omnibus Motion for Entry of an Order Rejecting Certain Executory Contract and
Unexpired Leases and to Abandon Any Remaining Personal Property Located at the Leased
Premises and proposed Order;

Notice to Creditors and other Parties in Interest Regarding Debtors’ Fifth Omnibus Motion for
Entry of an Order Rejecting Certain Executory Contracts and Unexpired Leases and to Abandon
Any Remaining Personal Property Located at the Leased Premises.

Dated: September 29, 2020 WARNER NORCROSS + JUDD LLP

/s/ Elisabeth M. Von Eitzen
Rozanne M. Giunta (P29969)
Elisabeth M. Von Eitzen (P70183)
Stephen B. Grow (P39622)

150 Ottawa Avenue, NW Ste. 1500
Grand Rapids, Michigan 49503
Telephone: (616) 752-2000
Attorneys for Debtors

 

1 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a HopCat)(1129),
50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids Brewing
Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-
Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC
(9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-
Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington,
LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis,
LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
Case:20-01947-jwb Doc #:343 Filed: 09/29/2020

A&L Janitorial, Inc.
903 Jackson Street
P.O. Box 153
Kalamazoo, MI 49001

Ambius
1125 Berkshire Blvd., Suite 150
Wyomissing, PA 19610

Final Clean Pro LLC
2843 E. Grand River, #253
East Lansing, MI 48823

HR Collaborative, LLC
678 Front Ave. NW, Suite 265
Grand Rapids, MI.49504

Outfront Media/CBS Outdoor
P.O. Box 33074
Newark, NJ 07188

Unifirst
1300 Auburn Ave.
Pontiac, MI 48342

Ace Lawn Care & Snow Removal
P.O. Box 75
Clawson, MI 48017

Empire Disposal
1545 Clay Street, Unit 5
Detroit, MI 48211

Great Lakes Sport & Social Club, LLC
1324 Lake Drive SE
Grand Rapids, MI 49506

Jani - King of Michigan, Inc.
31420 Northwestern Hwy., Ste. 125
Farmington Hills, MI 48334

The Green Company
7310 Woodward Ave.
Detroit, Mi 48202

Project 35, LLC
601 First Street NW
Grand Rapids, MI 49504

Page 2 of 2

Adaptive Insights
2400 Geng Road, Suite 200
Palo Alto, CA 94303

Field Fire Protection Inc.
4303 40* Street SE
Grand Rapids, MI 49512

Happy PR
1059 Wealthy St. SE, #202
Grand Rapids, Mi 49506

Oracle Screening Services, Inc.
6800 Weiskopf Ave., Suite 150
McKinney, TX 75070

Unifirst
1339 Healy
Kalamazoo, MI 49048

Michael V. Maggio
Office of the US Trustee
The Ledyard Building, 2°? Floor
125 Ottawa NW, Suite 200R
Grand Rapids, MI 49503-2865
